IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


BRANDON RAY BURGWIN,                         : No. 75 WM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS                        :
ALLEGHENY COUNTY,                            :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.